          Case 1:20-cv-00166-JPO Document 19 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YOVANNY DOMINGUEZ,
 for himself and on behalf of all other persons
 similarly situated

                                Plaintiff,                          20-CV-166 (JPO)

                        -v-                                            ORDER

 IF BOUTIQUE LTD. et al.,

                                Defendants.

J. PAUL OETKEN, United States District Judge:

       Plaintiff Yovanny Dominguez commenced this action under the Americans with

Disabilities Act on January 8, 2020. (Dkt. No. 1.) Plaintiff filed an amended complaint on June

4, 2020, and served the complaint on both Defendants on June 11, 2020. (Dkt. Nos. 10, 16–17.)

Because Defendants failed to respond to the complaint, the Court ordered Plaintiff to either file a

letter concerning the status of the case or move for default judgment against Defendants by

August 4, 2020. (Dkt. No. 18.)

       As of the date of this Order, Plaintiff has failed to do so. Accordingly, this case is

dismissed for failure to prosecute.

       The Clerk is directed to enter judgment in favor of Defendants and to terminate the case.

       SO ORDERED.

 Dated:    August 7, 2020
           New York, New York



                                                                  J. PAUL OETKEN
                                                              United States District Judge
